--------------------------------------------------------------------------------

Exhibit 10.33


EMPLOYMENT AGREEMENT


This Employment Agreement (the "Agreement"), entered into and effective as of
April 11, 2008 (the "Effective Date"), is by and between Orthofix Inc., a
Minnesota corporation (the "Company"), and Thomas Hein, an individual (the
"Executive").


PRELIMINARY STATEMENTS


A.            The Company and the Executive are parties to an Amended and
Restated Employment Agreement entered into as of December 7, 2007 and a side
letter agreement related thereto dated December 6, 2007 (together, the "Prior
Agreements"), but desire to replace the Prior Agreements to memorialize the
terms of their relationship in order to retain the continued services of the
Executive.


B.             The Executive desires to render such services, upon the terms and
conditions contained herein.


C.             The Company and the Executive agree and acknowledge that pursuant
to this Agreement the Executive will receive consideration and other benefits
over and above that which he was entitled to receive under the Prior Agreements
and over and above that which he would otherwise be entitled to receive as
compensation for services performed for the Company.


D.             The Company is a subsidiary of Orthofix International N.V., a
corporation organized under the laws of the Netherlands Antilles (the "Parent")
for whom Executive will also perform services as contemplated hereby, and under
certain compensation plans of which Executive shall be eligible to receive
compensation, and Parent is agreeing to provide such compensation and guarantee
the Company's payment obligations hereunder.


E.             Capitalized terms used herein and not otherwise defined have the
meaning for them set forth on Exhibit A attached hereto and incorporated herein
by reference.


The parties, intending to be legally bound, hereby agree as follows:


I.           EMPLOYMENT AND DUTIES


1.1           Duties.  The Company hereby employs the Executive as an employee,
and the Executive agrees to be employed by the Company, upon the terms and
conditions set forth herein.  While serving as an employee of the Company, the
Executive shall serve as the Chief Financial Officer, Treasurer and Assistant
Secretary of the Company, and be appointed to serve as the Chief Financial
Officer, Treasurer and Assistant Secretary of the Parent.  The Executive shall
have such power and authority and perform such duties, functions and
responsibilities as are associated with and incident to such positions, and as
the Board of Directors of Parent (the "Board") may from time to time require of
him.  The Executive also agrees to serve, if elected, as an officer or director
of any other direct or indirect subsidiary of the Parent, in each such case at
no compensation in addition to that provided for in this Agreement, but the
Executive serves in such positions solely as an accommodation to the Company and
such positions shall grant him no rights hereunder.


 
1

--------------------------------------------------------------------------------

 
 
Exhibit 10.33
 
1.2           At-will Employment.  The Executive's employment is on an at-will
basis terminable by either party at any time for any or no reason, subject only
to the 30-day advance notice of termination provisions set forth in Article
IV.  Excluding any periods of vacation, sick leave or disability, the Executive
agrees to devote his full business time, attention and efforts to the business
and affairs of the Company.


II.           COMPENSATION


2.1           General.  The base salary and Incentive Compensation (as defined
in Section 2.3) payable to the Executive hereunder, shall be determined from
time to time by the Board and paid pursuant to the Company's customary payroll
practices or in accordance with the terms of Section 2.3.


2.2           Base Salary.  The Executive shall be paid a base salary of no less
than $29,166.67 per month ($350,000 on an annualized basis) while he is employed
by the Company, payable in accordance with the Company's customary payroll
practices.


2.3           Bonus or other Incentive Compensation.  With respect to each
fiscal year of the Company (or portion thereof) during the time the Executive is
employed by the Company, the Executive shall be eligible to receive annual bonus
compensation in an amount based on reasonable goals for the earning of such
compensation as may be determined by the Board from time to time (the
"Goals").  Amounts that may be earned upon attainment of all reasonably
achievable annual Goals will be targeted to equal not less than 50% of the
annual base salary in such fiscal year.  The amount of any actual payment under
the Bonus Plan will depend upon the achievement (or not) of the various
performance metrics comprising the Goals, with an opportunity to earn maximum
annual bonus compensation of not less than 75% of annual base salary in such
fiscal year under Parent's Executive Annual Incentive Plan or any successor plan
or as may be determined by the Board from time-to-time (the "Bonus
Plan").  Amounts will be less than either such target if the Goals are not met
as set forth under the terms of the plan.  Amounts payable under the Bonus Plan
shall be determined by the Board and shall be payable following such fiscal year
and no later than two and one-half months after the end of such fiscal year.  In
addition, the Executive shall be eligible to receive such additional bonus or
incentive compensation as the Board may establish from time to time in its sole
discretion.  Any bonus or incentive compensation under this Section 2.3 under
the Bonus Plan or otherwise is referred to herein as "Incentive
Compensation."  Stock-based compensation shall not be considered Incentive
Compensation under the terms of this Agreement unless the parties expressly
agree otherwise in writing.


2.4           Stock Compensation.  As an inducement for the Executive to enter
into this Agreement, on the Effective Date the Executive shall be granted 50,000
stock options (the "Incentive Options") which shall vest in one-third increments
beginning on the first anniversary of the Effective Date (subject to
acceleration of vesting on termination of employment, as provided below).  The
Incentive Options shall be subject in all respects to the terms and conditions
of the related stock option agreement evidencing the Incentive Options, which
shall be executed by the Executive and Parent on the Effective Date. The
exercise price of the Incentive Options shall be determined as of the Effective
Date based on the fair market value of the Parent's common stock in accordance
with the Parent's stock option grant policies.


 
2

--------------------------------------------------------------------------------

 
 
Exhibit 10.33
 
2.5           Additional Payments.  As an inducement for the Executive to enter
into this Agreement, the Company shall pay to the Executive: (a) the Good Reason
Payment (as defined in the Prior Agreements) of US$407,726.00 on the earliest to
occur of (i) January 1, 2009, (ii) the Executive's termination of employment for
any reason other than this death, subject to the provisions of Section 7.16 and
(iii) the Executive's death and (b) the Retention Bonus (as defined in the Prior
Agreements) of US$150,000.00 on July 15, 2008 (other than in the event of a
Voluntary Termination (as defined below) prior to that date or a termination for
Cause).  The Good Reason Payment and Retention Bonus shall each be made in one
lump sum.  The Company further acknowledges and agrees that all stock options
held by the Executive as of November 19, 2007, were fully vested and
excercisable as of that date (with the extended exercise date approved by the
Company) and may now be exercised by the Executive. The payment of the Good
Reason Payment as described in clause (a) above is pursuant to the Executive's
voluntary election pursuant to Notice 2007-86, Section 3.01.


III.           EMPLOYEE BENEFITS


3.1           General.  Subject only to any post-employment rights under Article
V, so long as the Executive is employed by the Company pursuant to this
Agreement, he shall be eligible for the following benefits to the extent
generally available to senior executives of the Company or by virtue of his
position, tenure, salary and other qualifications.  Any eligibility shall be
subject to and in accordance with the terms and conditions of the Company's
benefits policies and applicable plans (including as to deductibles, premium
sharing, co-payments or other cost-splitting arrangements).


3.2           Savings and Retirement Plans.  The Executive shall be entitled to
participate in, and enjoy the benefits of, all savings, pension, salary
continuation and retirement plans, practices, policies and programs available to
senior executives of the Company.


3.3           Welfare and Other Benefits.  The Executive and/or the Executive's
eligible dependents, as the case may be, shall be entitled to participate in,
and enjoy the benefits of, all welfare benefit plans, practices, policies and
programs provided by the Company (including without limitation, medical,
prescription, drug, dental, disability, salary continuance, group life,
dependent life, accidental death and travel accident insurance plans and
programs) and other benefits (including, without limitation, executive physicals
and tax and financial planning assistance) at a level that is available to other
senior executives of the Company.


3.4           Vacation.  The Executive shall be entitled to 4 weeks paid
vacation per 12-month period.


3.5           Expenses.  The Executive shall be entitled to receive prompt
reimbursement for all reasonable business-related expenses incurred by the
Executive in performing his duties under this Agreement.  Reimbursement of the
Executive for such expenses will be made upon presentation to the Company of
expense vouchers that are in sufficient detail to identify the nature of the
expense, the amount of the expense, the date the expense was incurred and to
whom payment was made to incur the expense, all in accordance with the expense
reimbursement practices, policies and procedures of the Company.


 
3

--------------------------------------------------------------------------------

 
 
Exhibit 10.33
 
3.6           Key Man Insurance.  The Company shall be entitled to obtain a "key
man" or similar life or disability insurance policy on the Executive, and
neither the Executive nor any of his family members, heirs or beneficiaries
shall be entitled to the proceeds thereof.  Such insurance shall be available to
offset any payments due to the Executive pursuant to Section 5.1 of this
Agreement due to his death or disability.


IV.           TERMINATION OF EMPLOYMENT


4.1           Termination by Mutual Agreement.  The Executive's employment may
be terminated at any time by mutual written agreement of the Company and the
Executive.


4.2           Death.  The Executive's employment hereunder shall terminate upon
his death.


4.3           Termination by the Company.  The Executive understands and
acknowledges the "at-will" status of his employment with the Company.  The
Company may terminate the Executive's employment at any time by delivering to
the Executive a Notice of Termination 30 days in advance of the date of
termination; provided that as part of such notice the Company may request that
the Executive immediately tender the resignations contemplated by Section 4.6
and otherwise cease performing his duties hereunder.  The Notice of Termination
need not state any reason for termination and such termination can be for any
reason or no reason (including for Cause).  The date of termination shall be the
date set forth in the Notice of Termination.


4.4           Voluntary Termination.  The Executive may voluntarily terminate
his employment at any time by delivering to the Company a Notice of Termination
30 days in advance of the date of termination (a "Voluntary Termination").  For
purposes of this Agreement, a Voluntary Termination shall include voluntary
termination upon retirement in accordance with the Company's retirement
policies.  A Voluntary Termination shall not be considered a breach or other
violation of this Agreement.


4.5           Notice of Termination.  Any termination of employment under this
Agreement by the Company or the Executive requiring a notice of termination
shall require delivery of a written notice by one party to the other party (a
"Notice of Termination").  A Notice of Termination must indicate the date of
termination, which shall comply with the time periods required under this
Article IV and may in no event be earlier than the date such Notice of
Termination is delivered to or received by the party getting the notice.  If the
Executive fails to include a date of termination in any Notice of Termination he
delivers, the Company may establish such date in its sole discretion.  The terms
"termination" and "termination of employment," as used herein are intended to
mean a termination of employment which constitutes a "separation from service"
under Section 409A.


 
4

--------------------------------------------------------------------------------

 


4.6           Resignations.  Upon ceasing to be an employee of the Company for
any reason, or earlier upon request by the Company pursuant to Section 4.3, the
Executive agrees to immediately tender written resignations to the Company with
respect to all officer and director positions he may hold at that time with any
member of the Parent Group.


V.           PAYMENTS ON TERMINATION


5.1           Termination other than Voluntary Termination or for Cause.  If at
any time the Executive's employment is terminated pursuant to Sections 4.1
through 4.3 and for a reason other than termination by the Company for Cause,
the Executive shall be entitled to the following only:


(a)           any unpaid base salary and accrued unpaid vacation then owing
through the date of termination or Incentive Compensation that is as of such
date actually earned or owing under Article II, but not yet paid to the
Executive, which amounts shall be paid to the Executive within 30 days of the
date of termination; provided, however, the Executive shall be entitled to
receive the pro rata amount of any Bonus Plan Incentive Compensation for the
fiscal year of his termination of employment (based on the number of business
days he was actually employed by the Company during the fiscal year in which the
termination of employment occurs) that he would have received had his employment
not been terminated during such year.  Nothing in the foregoing sentence is
intended to give the Executive greater rights to such Incentive Compensation
than a pro rata portion of what he would ordinarily be entitled to under the
Bonus Plan Incentive Compensation that would have been applicable to him had his
employment not been terminated, it being understood that Executive's termination
of employment shall not be used to disqualify Executive from or make him
ineligible for a pro rata portion of the Bonus Plan Incentive Compensation to
which he would otherwise have been entitled.  The pro rata portion of Bonus Plan
Incentive Compensation shall, subject to Section 7.16,  be paid at the time such
Incentive Compensation is paid to senior executives of the Company ("Severance
Bonus Payment Date").
 
(b)           if termination of employment occurs prior to the payment of the
Retention Bonus, the Retention Bonus, payable in accordance with Section 2.5.
 
(c)           the Incentive Options shall vest in full and be immediately
exercisable, notwithstanding any language to the contrary appearing in the stock
option agreement relating to the Incentive Options.
 
(d)           to the fullest extent permitted by the Company's then-current
benefit plans, continuation of coverage (including family coverage) under basic
employee group benefits that are welfare benefits (such as group health and
group life benefits), but not pension, retirement, profit-sharing, severance or
similar compensatory benefits, for the Executive and the Executive's spouse
substantially similar to coverage they were receiving or which they were
entitled to immediately prior to the termination of the Executive's employment
until the Executive's 65th birthday.
 
 
5

--------------------------------------------------------------------------------

 
 
Exhibit 10.33
 
In the event that the terms of an employee welfare plan do not permit the
Executive's continued participation in such plan, the Company agrees as follows:
(i) if the employee welfare benefit plan is a group health plan, the Company
will pay the premiums for COBRA continuation coverage of the Executive and his
spouse; (ii) if the employee welfare benefit plan can be converted to individual
coverage for the Executive and his spouse at a reasonable expense, the Company
will assist the Executive in exercising such conversion rights and will
reimburse the Executive for any conversion costs and or any premium or other
coverage costs incurred for the Executive and his spouse prior to the
Executive's 65th birthday; and (iii) in the event that the employee welfare
benefit plan does not fall under clauses (i) or (ii) of this sentence, or the
Company, in its sole discretion, determines that the cost of conversion to
individual coverage is unreasonable or if this option is otherwise preferable to
it, then the Company will purchase a suitable replacement policy for the
Executive and his spouse (the "Replacement Policy") which provides coverage for
the Executive and his spouse equivalent to the coverage provided to the
Executive and his spouse under the employee welfare benefit plan on the date of
the Executive's termination, and the Company will pay the premiums on the
Replacement Policy through the Executive's 65th birthday. In the event of the
Executive's death prior to his 65th birthday, the Company will provide
continuation coverage to his surviving spouse in accordance with the provisions
of this subparagraph (d) until the date that would have been the Executive's
65th birthday.   The Executive agrees to provide any assistance or information
required by the insurer necessary to obtain the Replacement Policy.  In order to
receive the benefits provided for in this Section 5.1(d), the Executive or his
spouse must continue to make any required co-payments, deductibles, premium
sharing or other cost-splitting arrangements the Executive was otherwise paying
immediately prior to the date of termination and nothing herein shall require
the Company to be responsible for such items.  Payments to the Executive
pursuant to this Section 5.1(d) shall be treated as a series of separate
payments for purposes of Section 409A to the extent applicable thereto.  The
Executive agrees to indemnify and hold harmless the Company from any liability,
expense, cost or charge incurred by the Company (including interest and
penalties) due to or as a result of its failure to withhold, pay or remit any
applicable tax in connection with the benefits paid or payable to the Executive
under this Section 5.1(d).
 
(e)           the Good Reason Payment, payable in accordance with Section 2.5.
 
5.2           Termination for Cause; Voluntary Termination.  If at any time
while this Agreement is in effect the Executive's employment with the Company is
terminated for Cause or pursuant to Section 4.4, the Executive shall be entitled
to only the following:


(a)           any unpaid base salary and accrued unpaid vacation then owing
through the date of termination or Incentive Compensation that is as of such
date actually earned or owing under Article II, but not yet paid to the
Executive, which amounts shall be paid to the Executive within 30 days of the
date of termination.  Nothing in this provision is intended to imply that the
Executive is entitled to any partial or pro rata payment of Incentive
Compensation on termination unless the Bonus Plan expressly provides as much
under its specific terms.


 
6

--------------------------------------------------------------------------------

 
 
Exhibit 10.33
 
(b)           the right to exercise any portion of the Incentive Options (or
other stock options) that are already vested as of the date of termination, all
to be exercisable in accordance with the terms of the award documents related
thereto.


(c)           the Good Reason Payment, payable in accordance with Section 2.5.


5.3           Release.  The Company's obligation to pay or provide any benefits
to the Executive following termination (other than in the event of death
pursuant to Section 4.2) is expressly subject to the requirement that he execute
and not breach or rescind a release relating to employment matters and the
circumstances surrounding his termination in favor of the members of the Parent
Group and their officers, directors and related parties and agents, in a form
acceptable to the Company at the time of termination of employment.


5.4           Other Benefits.  Except as expressly provided otherwise in this
Article V, the provisions of this Agreement shall not affect the Executive's
participation in, or terminating distributions and vested rights under, any
pension, profit-sharing, insurance or other employee benefit plan of the Parent
Group to which the Executive is entitled pursuant to the terms of such plans, or
expense reimbursements he is otherwise entitled to under Section 3.5.


5.5           No Mitigation.  The parties hereto expressly agree that the
payment of severance compensation in accordance with the terms of this Agreement
will be liquidated damages, and that the Executive shall not be required to seek
other employment, or otherwise, to mitigate any payment provided for hereunder.


5.6           Limitation; No Other Rights.  Any amounts due or payable under
this Article V are in the nature of severance payments or liquidated damages, or
both, and the Executive agrees that such amounts shall fully compensate the
Executive, his dependents, heirs and beneficiaries and the estate of the
Executive for any and all direct damages and consequential damages that they do
or may suffer as a result of the termination of the Executive's employment, or
both, and are not in the nature of a penalty.  Notwithstanding the above, no
member of the Parent Group shall be liable to the Executive under any
circumstances for any consequential, incidental, punitive or similar
damages.  The Executive expressly acknowledges that the payments and other
rights under this Article V shall be the sole monies or other rights to which
the Executive shall be entitled to relating to his employment with the Company
or any other services provided to any other member of the Parent Group and such
payments and rights will be in lieu of any other rights or remedies he might
have or otherwise be entitled to.  In the event of any termination under this
Article V, the Executive hereby expressly waives any rights to any other
amounts, benefits or other rights, including without limitation whether arising
under current or future compensation or severance or similar plans, agreements
or arrangements of any member of the Parent Group (including as a result of
changes in (or of) control or similar transactions), unless Executive's
entitlement to participate or receive benefits thereunder has been expressly
approved by the Board.  Similarly, no one in the Parent Group shall have any
further liability or obligation to the Executive following the date of
termination, except as expressly provided in this Agreement.


 
7

--------------------------------------------------------------------------------

 
 
Exhibit 10.33
 
5.7           No Right to Set Off.  The Company shall not be entitled to set off
against amounts payable to the Executive hereunder any amounts earned by the
Executive in other employment, or otherwise, after termination of his employment
with the Company, or any amounts which might have been earned by the Executive
in other employment had he sought such other employment.


5.8           Adjustments Due to Excise Tax.


(a)           If it is determined that any amount or benefit to be paid or
payable to the Executive under this Agreement or otherwise in conjunction with
his employment (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise in conjunction with his employment)
would give rise to liability of the Executive for the excise tax imposed by
Section 4999 of the Code, as amended from time to time, or any successor
provision (the "Excise Tax"), then the amount or benefits payable to the
Executive (the total value of such amounts or benefits, the "Payments") shall be
reduced by the Company to the extent necessary so that no portion of the
Payments to the Executive is subject to the Excise Tax.  Such reduction shall
only be made if the net amount of the Payments, as so reduced (and after
deduction of applicable federal, state, and local income and payroll taxes on
such reduced Payments other than the Excise Tax (collectively, the
"Deductions")) is greater than the excess of (1) the net amount of the Payments,
without reduction (but after making the Deductions) over (2) the amount of
Excise Tax to which the Executive would be subject in respect of such Payments.


(b)           In the event it is determined that the Excise Tax may be imposed
on the Executive prior to the possibility of any reductions being made pursuant
to Section 5.8(a), the Company and the Executive agree to take such actions as
they may mutually agree in writing to take to avoid any such reductions being
made or, if such reduction is not otherwise required by Section 5.8(a), to
reduce the amount of Excise Tax imposed.
 
(c)           The independent public accounting firm serving as the Company's
auditing firm, or such other accounting firm, law firm or professional
consulting services provider of national reputation and experience reasonably
acceptable to the Company and Executive (the "Accountants") shall make in
writing in good faith all calculations and determinations under this Section
5.8, including the assumptions to be used in arriving at any calculations.  For
purposes of making the calculations and determinations under this Section 5.8,
the Accountants and each other party may make reasonable assumptions and
approximations concerning the application of Section 280G and Section 4999.  The
Company and Executive shall furnish to the Accountants and each other such
information and documents as the Accountants and each other may reasonably
request to make the calculations and determinations under this Section 5.8.  The
Company shall bear all costs the Accountants incur in connection with any
calculations contemplated hereby.


VI.           PROTECTIVE PROVISIONS


6.1           Noncompetition.  Without the prior written consent of the Board
(which may be withheld in the Board's sole discretion), so long as the Executive
is an employee of the Company or any other member of the Parent Group and for a
one-year period thereafter, the Executive agrees that he shall not anywhere in
the Prohibited Area, for his own account or the benefit of any other, engage or
participate in or assist or otherwise be connected with a Competing
Business.  For the avoidance of doubt, the Executive understands that this
Section 6.1 prohibits the Executive from acting for himself or as an officer,
employee, manager, operator, principal, owner, partner, shareholder, advisor,
consultant of, or lender to, any individual or other Person that is engaged or
participates in or carries out a Competing Business or is actively planning or
preparing to enter into a Competing Business.  The parties agree that such
prohibition shall not apply to the Executive's passive ownership of not more
than 5% of a publicly-traded company.


 
8

--------------------------------------------------------------------------------

 
 
Exhibit 10.33

 
6.2           No Solicitation or Interference.  So long as the Executive is an
employee of the Company or any other member of the Parent Group (other than
while an employee acting solely for the express benefit of the Parent Group) and
for a one-year period thereafter, the Executive shall not, whether for his own
account or for the account or benefit of any other Person, throughout the
Prohibited Area:


(a)           request, induce or attempt to influence (i) any customer of any
member of the Parent Group to limit, curtail, cancel or terminate any business
it transacts with, or products or services it receives from or sells to, or (ii)
any Person employed by (or otherwise engaged in providing services for or on
behalf of) any member of the Parent Group to limit, curtail, cancel or terminate
any employment, consulting or other service arrangement, with any member of the
Parent Group. Such prohibition shall expressly extend to any hiring or enticing
away (or any attempt to hire or entice away) any employee or consultant of the
Parent Group.


(b)           solicit from or sell to any customer any products or services that
any member of the Parent Group provides or is capable of providing to such
customer and that are the same as or substantially similar to the products or
services that any member of the Parent Group, sold or provided while the
Executive was employed with, or providing services to, any member of the Parent
Group.


(c)           contact or solicit any customer for the purpose of discussing (i)
services or products that are competitive with and the same or closely similar
to those offered by any member of the Parent Group or (ii) any past or present
business of any member of the Parent Group.


(d)           request, induce or attempt to influence any supplier, distributor
or other Person with which any member of the Parent Group has a business
relationship or to limit, curtail, cancel or terminate any business it transacts
with any member of the Parent Group.


(e)           otherwise interfere with the relationship of any member of the
Parent Group with any Person which is, or within one-year prior to the
Executive's date of termination was, doing business with, employed by or
otherwise engaged in performing services for, any member of the Parent Group.


 
9

--------------------------------------------------------------------------------

 
 
Exhibit 10.33

 
6.3           Confidential Information.  During the period of the Executive's
employment with the Company or any member of the Parent Group and at all times
thereafter, the Executive shall hold in secrecy for the Company all Confidential
Information that may come to his knowledge, may have come to his attention or
may have come into his possession or control while employed by the Company (or
otherwise performing services for any member of the Parent
Group).  Notwithstanding the preceding sentence, the Executive shall not be
required to maintain the confidentiality of any Confidential Information which
(a) is or becomes available to the public or others in the industry generally
(other than as a result of disclosure or inappropriate use, or caused, by the
Executive in violation of this Section 6.3) or (b) the Executive is compelled to
disclose under any applicable laws, regulations or directives of any government
agency, tribunal or authority having jurisdiction in the matter or under
subpoena.  Except as expressly required in the performance of his duties to the
Company under this Agreement, the Executive shall not use for his own benefit or
disclose (or permit or cause the disclosure of) to any Person, directly or
indirectly, any Confidential Information unless such use or disclosure has been
specifically authorized in writing by the Company in advance.  During the
Executive's employment and as necessary to perform his duties under Section 1.2,
the Company will provide and grant the Executive access to the Confidential
Information.  The Executive recognizes that any Confidential Information is of a
highly competitive value, will include Confidential Information not previously
provided the Executive and that the Confidential Information could be used to
the competitive and financial detriment of any member of the Parent Group if
misused or disclosed by the Executive.  The Company promises to provide access
to the Confidential Information only in exchange for the Executive's promises
contained herein, expressly including the covenants in Sections 6.1, 6.2 and
6.4.


6.4           Inventions.


(a)           The Executive shall promptly and fully disclose to the Company any
and all ideas, improvements, discoveries and inventions, whether or not they are
believed to be patentable ("Inventions"), that the Executive conceives of or
first actually reduces to practice, either solely or jointly with others, during
the Executive's employment with the Company or any other member of the Parent
Group, and that relate to the business now or thereafter carried on or
contemplated by any member of the Parent Group or that result from any work
performed by the Executive for any member of the Parent Group.


(b)           The Executive acknowledges and agrees that all Inventions shall be
the sole and exclusive property of the Company (or member of the Parent Group)
and are hereby assigned to the Company (or applicable member of the Parent
Group).  During the term of the Executive's employment with the Company (or any
other member of the Parent Group) and thereafter, whenever requested to do so by
the Company, the Executive shall take such action as may be requested to execute
and assign any and all applications, assignments and other instruments that the
Company shall deem necessary or appropriate in order to apply for and obtain
Letters Patent of the United States and/or of any foreign countries for such
Inventions and in order to assign and convey to the Company (or any other member
of the Parent Group) or their nominees the sole and exclusive right, title and
interest in and to such Inventions.


 
10

--------------------------------------------------------------------------------

 
 
Exhibit 10.33

 
(c)           The Company acknowledges and agrees that the provisions of this
Section 6.4 do not apply to an Invention: (i) for which no equipment, supplies,
or facility of any member of the Parent Group or Confidential Information was
used; (ii) that was developed entirely on the Executive's own time and does not
involve the use of Confidential Information; (iii) that does not relate directly
to the business of any member of the Parent Group or to the actual or
demonstrably anticipated research or development of any member of the Parent
Group; and (iv) that does not result from any work performed by the Executive
for any member of the Parent Group.


6.5           Return of Documents and Property.  Upon termination of the
Executive's employment for any reason, the Executive (or his heirs or personal
representatives) shall immediately deliver to the Company (a) all documents and
materials containing Confidential Information (including without limitation any
"soft" copies or computerized or electronic versions thereof) or otherwise
containing information relating to the business and affairs of any member of the
Parent Group (whether or not confidential), and (b) all other documents,
materials and other property belonging to any member of the Parent Group that
are in the possession or under the control of the Executive.


6.6           Reasonableness; Remedies.  The Executive acknowledges that each of
the restrictions set forth in this Article VI are reasonable and necessary for
the protection of the Company's business and opportunities (and those of the
Parent Group) and that a breach of any of the covenants contained in this
Article VI would result in material irreparable injury to the Company and the
other members of the Parent Group for which there is no adequate remedy at law
and that it will not be possible to measure damages for such injuries
precisely.  Accordingly, the Company and any member of the Parent Group shall be
entitled to the remedies of injunction and specific performance, or either of
such remedies, as well as all other remedies to which any member of the Parent
Group may be entitled, at law, in equity or otherwise, without the need for the
posting of a bond or by the posting of the minimum bond that may otherwise be
required by law or court order.


6.7           Extension; Survival.  The Executive and the Company agree that the
time periods identified in this Article VI will be stayed, and the Company's
obligation to make any payments or provide any benefits under Article V shall be
suspended, during the period of any breach or violation by the Executive of the
covenants contained herein.  The parties further agree that this Article VI
shall survive the termination or expiration of this Agreement for any
reason.  The Executive acknowledges that his agreement to each of the provisions
of this Article VI is fundamental to the Company's willingness to enter into
this Agreement and for it to provide for the severance and other benefits
described in Article V, none of which the Company was required to do prior to
the date hereof.  Further, it is the express intent and desire of the parties
for each provision of this Article VI to be enforced to the fullest extent
permitted by law.  If any part of this Article VI, or any provision hereof, is
deemed illegal, void, unenforceable or overly broad (including as to time, scope
and geography), the parties express desire is that such provision be reformed to
the fullest extent possible to ensure its enforceability or if such reformation
is deemed impossible then such provision shall be severed from this Agreement,
but the remainder of this Agreement (expressly including the other provisions of
this Article VI) shall remain in full force and effect.


 
11

--------------------------------------------------------------------------------

 
 
Exhibit 10.33

 
VII.           MISCELLANEOUS


7.1           Notices.  Any notice required or permitted under this Agreement
shall be given in writing and shall be deemed to have been effectively made or
given if personally delivered, or if sent via U.S. mail or recognized overnight
delivery service or sent via confirmed e-mail or facsimile to the other party at
its address set forth below in this Section 7.1, or at such other address as
such party may designate by written notice to the other party hereto. Any
effective notice hereunder shall be deemed given on the date personally
delivered, three business days after mailed via U.S. mail or one business day
after it is sent via overnight delivery service or via confirmed e-mail or
facsimile, as the case may be, to the following address:


If to the Company:


Orthofix Inc.
Attn: General Counsel
The Storrs Building
Suite 250
10115 Kincey Ave.
Huntersville, NC 28078


Facsimile:  704-948-2690
E-mail: raykolls@orthofix.com


With a copy which shall not constitute notice to:


Baker & McKenzie LLP
Pennzoil Place, South Tower
711 Louisiana, Suite 3400
Houston, Texas 77002-2746
Attention: Jonathan B. Newton
Telephone No.: (713) 427-5000
Facsimile No.: (713) 427-5099
E-mail: Jonathan.B.Newton@Bakernet.com


If to the Executive:


At the most recent address on file with the Company


With a copy which shall not constitute notice to:


Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
201 South College Street, Suite 2300
Charlotte, North Carolina 28244
Attention: Robert M.Bisanar
Telephone No.: (704) 342-2588
Facsimile No.: (704) 342-4379
E-mail:  Robert.Bisanar@Ogletreedeakins.com


 
12

--------------------------------------------------------------------------------

 
 
Exhibit 10.33

 
7.2           Legal Fees.


(a)           The Company shall pay all reasonable legal fees and expenses of
the Executive's counsel in connection with the preparation and negotiation of
this Agreement.


(b)           It is the intent of the Company that the Executive not be required
to bear the legal fees and related expenses associated with the enforcement or
defense of the Executive's rights under this Agreement by litigation,
arbitration or other legal action because having to do so would substantially
detract from the benefits intended to be extended to the Executive hereunder.
Accordingly, the parties hereto agree that any dispute or controversy arising
under or in connection with this Agreement shall be resolved exclusively and
finally by binding arbitration in Huntersville, North Carolina, in accordance
with the rules of the American Arbitration Association then in effect.  Judgment
may be entered on the arbitrator's award in any court having jurisdiction.  The
Company shall be responsible for its own fees, costs and expenses and shall pay
to the Executive an amount equal to all reasonable attorneys' and related fees,
costs and expenses incurred by the Executive in connection with such arbitration
unless the arbitrator determines that the Executive (a) did not commence or
engage in the arbitration with a reasonable, good faith belief that his claims
were meritorious or (b) the Executive's claims had no merit and a reasonable
person under similar circumstances would not have brought such claims.  If there
is any dispute between the Company and the Executive as to the payment of such
fees and expenses, the arbitrator shall resolve such dispute, which resolution
shall also be final and binding on the parties, and as to such dispute only the
burden of proof shall be on the Company.


7.3           Severability.  If an arbitrator or a court of competent
jurisdiction determines that any term or provision hereof is void, invalid or
otherwise unenforceable, (a) the remaining terms and provisions hereof shall be
unimpaired and (b) such arbitrator or court shall replace such void, invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the void,
invalid or unenforceable term or provision. For the avoidance of doubt, the
parties expressly intend that this provision extend to Article VI of this
Agreement.


7.4           Entire Agreement.  This Agreement represents the entire agreement
of the parties with respect to the subject matter hereof and shall supersede any
and all previous contracts, arrangements or understandings between the Company,
the Parent and the Executive relating to the Executive's employment by the
Company, expressly including the Prior Agreements, which Prior Agreements are
hereby terminated in their entirety and of no further force and effect. The
Executive expressly acknowledges that he has no further rights, and hereby
waives or forfeits any and all rights he may have or may have had, under the
Prior Agreements as a result of its termination hereby, and neither the Company
nor any member of the Parent Group shall have any obligation to make any
payments or satisfy any other liability to him thereunder.  Nothing in this
Agreement shall modify or alter the Indemnity Agreement dated August 1, 2005, by
and between Parent and the Executive (the "Indemnity Agreement") or alter or
impair any of the Executive's rights under the Plans or related award
agreements.  In the event of any conflict between this Agreement and any other
agreement between the Executive and the Company (or any other member of the
Parent Group), this Agreement shall control.


 
13

--------------------------------------------------------------------------------

 
 
Exhibit 10.33

 
7.5           Amendment; Modification.  This Agreement may be amended at any
time only by mutual written agreement of the Executive and the Company;
provided, however, that, notwithstanding any other provision of this Agreement,
the Plans (or any award documents under the Plans) or the Indemnity Agreement,
the Company may reform this Agreement, the Plans (or any award documents under
the Plans), the Indemnity Agreement or any provision thereof (including, without
limitation, an amendment instituting a six-month waiting period before a
distribution) or otherwise as contemplated by Section 7.16 below.


7.6           Withholding.  The Company shall be entitled to withhold, deduct or
collect or cause to be withheld, deducted or collected from payment any amount
of withholding taxes required by law, statutory deductions or collections with
respect to payments made to the Executive in connection with his employment,
termination (including Article V) or his rights hereunder, including as it
relates to stock-based compensation.


7.7           Representations.


(a)           The Executive hereby represents and warrants to the Company that
(i) the execution, delivery and performance of this Agreement by the Executive
do not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which he is bound, and (ii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of the Executive, enforceable in accordance with its
terms.  The Executive hereby acknowledges and represents that he has consulted
with legal counsel regarding his rights and obligations under this Agreement and
that he fully understands the terms and conditions contained herein.


(b)           The Company hereby represents and warrants to the Executive that
(i) the execution, delivery and performance of this Agreement by the Company do
not and shall not conflict with, breach, violate or cause a default under any
material contract, agreement, instrument, order, judgment or decree to which the
Company is a party or by which it is bound and (ii) upon the execution and
delivery of this Agreement by the Executive, this Agreement shall be the valid
and binding obligation of the Company, enforceable in accordance with its terms.


7.8           Governing Law; Jurisdiction.  This Agreement shall be construed,
interpreted, and governed in accordance with the laws of the State of North
Carolina without regard to any provision of that State's rules on the conflicts
of law that might make applicable the law of a jurisdiction other than that of
the State of North Carolina.  Except as otherwise provided in Section 7.2, all
actions or proceedings arising out of this Agreement shall exclusively be heard
and determined in state or federal courts in the State of North Carolina having
appropriate jurisdiction.  The parties expressly consent to the exclusive
jurisdiction of such courts in any such action or proceeding and waive any
objection to venue laid therein or any claim for forum nonconveniens.


 
14

--------------------------------------------------------------------------------

 
 
Exhibit 10.33

 
7.9           Successors.  This Agreement shall be binding upon and inure to the
benefit of, and shall be enforceable by the Executive, the Company, and their
respective heirs, executors, administrators, legal representatives, successors,
and assigns.  In the event of the consummation of a reorganization, merger,
consolidation or other business combination or the sale or other disposition of
all or substantially all of the assets of Parent (including assets that are
shares held by Parent in its subsidiaries) (any such transaction, a "Business
Combination"), the provisions of this Agreement shall be binding upon and inure
to the benefit of the parent or entity resulting from such Business Combination
or to which the assets shall be sold or transferred, which entity from and after
the date of such Business Combination shall be deemed to be the Company for
purposes of this Agreement.  In the event of any other assignment of this
Agreement by the Company, the Company shall remain primarily liable for its
obligations hereunder; provided, however, that if the Company is financially
unable to meet its obligations hereunder, the Parent shall assume responsibility
for the Company's obligations hereunder pursuant to the guaranty provision
following the signature page hereof.  The Executive expressly acknowledges that
the Parent and other members of the Parent Group (and their successors and
assigns) are third party beneficiaries of this Agreement and may enforce this
Agreement on behalf of themselves or the Company.  Both parties agree that there
are no third party beneficiaries to this Agreement other than as expressly set
forth in this Section 7.9.


7.10         Nonassignability.  Neither this Agreement nor any right or interest
hereunder shall be assignable by the Executive, his beneficiaries, dependents or
legal representatives without the Company's prior written consent; provided,
however, that nothing in this Section 7.10 shall preclude (a) the Executive from
designating a beneficiary to receive any benefit payable hereunder upon his
death or (b) the executors, administrators or other legal representatives of the
Executive or his estate from assigning any rights hereunder to the Person(s)
entitled thereto.


7.11         No Attachment.  Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge or hypothecation in
favor of any third party, or to execution, attachment, levy or similar process
or assignment by operation of law in favor of any third party, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void and of
no effect.


7.12         Waiver.  No term or condition of this Agreement shall be deemed to
have been waived, nor there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.


 
15

--------------------------------------------------------------------------------

 
 
Exhibit 10.33

 
7.13         Construction.  The headings of articles or sections herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement. References to days
found herein shall be actual calendar days and not business days unless
expressly provided otherwise.


7.14         Counterparts.  This Agreement may be executed by any of the parties
hereto in counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument.


7.15         Effectiveness. This Agreement shall be effective upon the Effective
Date when signed by the Executive and the Company.


7.16         Code Section 409A.


(a)           It is the intent of the parties that payments and benefits under
this Agreement comply with Section 409A and, accordingly, to interpret, to the
maximum extent permitted, this Agreement to be in compliance therewith.  If the
Executive notifies the Company in writing  (with specificity as to the reason
therefore) that the Executive believes that any provision of this Agreement (or
of any award of compensation, including equity compensation or benefits) would
cause the Executive to incur any additional tax or interest under Section 409A
and the Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the parties shall,
in good faith, reform such provision to try to comply with Code Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Code Section 409A.  To the extent that any provision hereof is
modified by the parties to try to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent of the applicable provision
without violating the provisions of Code Section 409A.  Notwithstanding the
foregoing, the Company shall not be required to assume any economic burden in
connection therewith.


(b)           If the Executive is deemed on the date of "separation from
service" to be a "specified employee" within the meaning of that term under
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is specified as subject to this Section, such payment or benefit
shall be made or provided at the date which is the earlier of (A) the expiration
of the six (6)-month period measured from the date of such "separation from
service" of the Executive, and (B) the date of the Executive's death (the "Delay
Period").  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 7.16 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Executive in a lump sum, and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein.  If a payment is to be
made promptly after a date, it shall be made within sixty (60) days thereafter.


 
16

--------------------------------------------------------------------------------

 
 
Exhibit 10.33

 
(c)           Any expense reimbursement under this Agreement shall be made
promptly upon Executive's presentation to the Company of evidence of the fees
and expenses incurred by the Executive and in all events on or before the last
day of the taxable year following the taxable year in which such expense was
incurred by the Executive, and no such reimbursement or the amount of expenses
eligible for reimbursement in any taxable year, or the in-kind benefits
provided, shall in any way affect the expenses eligible for reimbursement, or
the in-kind benefits to be provided, in any other taxable year, except for any
limit on the amount of expenses that may be reimbursed under an arrangement
described in Code Section 105(b).


7.17         Termination; Survival. This Agreement shall be deemed terminated
and no longer in force or effect when either party terminates the Executive's
employment with the Company pursuant to Article IV.  Notwithstanding the above,
in accordance with their respective terms,  Articles V, VI and VII shall survive
the termination or expiration of this Agreement for any reason.


 
17

--------------------------------------------------------------------------------

 
 
Exhibit 10.33

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.




ORTHOFIX INC.
 
EXECUTIVE
                /s/ Raymond C. Kolls    /s/ Thomas Hein      
Thomas Hein, an individual
Name: 
Raymond C. Kolls   
 
       
Title: 
Senior Vice President, General Counsel and Corporate Secretary    





 
Guaranty by Parent
 
 
Parent (Orthofix International N.V.) is not a party to this Agreement, but joins
in this Agreement for the sole purpose of guaranteeing the obligations of the
Company to pay, provide, or reimburse the Executive for all cash or other
benefits provided for in this Agreement, including the provision of all benefits
in the form of, or related to, securities of Parent and to elect or appoint
Executive to the positions with Parent and provide Executive with the authority
relating thereto as contemplated by Section 1.1 of this Agreement, and to ensure
the Board will take the actions required of it hereby.
 
ORTHOFIX INTERNATIONAL N.V.





/s/ Raymond C. Kolls         
Name: 
Raymond C. Kolls         
Title: 
Senior Vice President, General Counsel and Corporate Secretary  



 
18

--------------------------------------------------------------------------------

 
 
Exhibit 10.33

 
EXHIBIT A
 
Definitions
 
For purposes of this Agreement, the following capitalized terms have the
meanings set forth below:
 
"Cause" shall mean termination of the Executive's employment because of the
Executive's:  (i) involvement in fraud, misappropriation or embezzlement related
to the business or property of the Company; (ii) conviction for, or guilty plea
to, or plea of nolo contendere to, a felony or crime of similar gravity in the
jurisdiction in which such conviction or guilty plea occurs; (iii) intentional
wrongful disclosure of Confidential Information or other intentional wrongful
violation of Article VI;  (iv) willful and continued failure by the Executive to
follow the reasonable instructions of the Board or Chief Executive Officer; (v)
willful commission by the Executive of acts that are dishonest and demonstrably
and materially injurious to a member of the Parent Group, monetarily or
otherwise; (vi) willful or material violation of, or willful or material
noncompliance with, any securities law, rule or regulation or stock exchange
listing rule adversely affecting the Parent Group including without limitation
(a) if the Executive has undertaken to provide any chief financial officer or
principal financial officer certification required under the Sarbanes-Oxley Act
of 2002, including the rules and regulations promulgated thereunder (the
"Sarbanes-Oxley Act"), and he willfully or materially fails to take reasonable
and appropriate steps to determine whether or not the certificate was accurate
or otherwise in compliance with the requirements of the Sarbanes-Oxley Act or
(b) the Executive's willful or material failure to establish and administer
effective systems and controls applicable to his area of responsibility
necessary for the Parent to timely and accurately file reports pursuant to
Section 13 or 15(d) of the Exchange Act.  No act or omission shall be deemed
willful or material for purposes of this definition if taken or omitted to be
taken by Executive in a good faith belief that such act or omission to act was
in the best interests of the Parent Group or if done at the express direction of
the Board.
 
"Code" shall mean the Internal Revenue Code of 1986, as amended.


"Competing Business" means any business or activity that (i) competes with any
member of the Parent Group for which the Executive performed services or the
Executive was involved in for purposes of making strategic or other material
business decisions and involves (ii) (A) the same or substantially similar types
of products or services (individually or collectively) manufactured, marketed or
sold by any member of the Parent Group during the Executive's employment or (B)
products or services so similar in nature to that of any member of the Parent
Group during the Executive's employment (or that any member of the Parent Group
will soon thereafter offer) that they would be reasonably likely to displace
substantial business opportunities or customers of the Parent Group.
 
"Confidential Information" shall include Trade Secrets and includes information
acquired by the Executive in the course and scope of his activities under this
Agreement, including information acquired from third parties, that (i) is not
generally known or disseminated outside the Parent Group (such as non-public
information), (ii) is designated or marked by any member of the Parent Group as
"confidential" or reasonably should be considered confidential or proprietary,
or (iii) any member of the Parent Group indicates through its policies,
procedures, or other instructions should not be disclosed to anyone outside the
Parent Group.  Without limiting the foregoing definitions, some examples of
Confidential Information under this Agreement include (a) matters of a technical
nature, such as scientific, trade or engineering secrets, "know-how", formulae,
secret processes, inventions, and research and development plans or projects
regarding existing and prospective customers and products or services, (b)
information about costs, profits, markets, sales, customer lists, customer
needs, customer preferences and customer purchasing histories, supplier lists,
internal financial data, personnel evaluations, non-public information about
medical devices or products of any member of the Parent Group (including future
plans about them), information and material provided by third parties in
confidence and/or with nondisclosure restrictions, computer access passwords,
and internal market studies or surveys and (c) and any other information or
matters of a similar nature.
 


 
19

--------------------------------------------------------------------------------

 
 
Exhibit 10.33

 
"Parent Group" shall mean Parent, together with its subsidiaries including the
Company.
 
"Person" shall include individuals or entities such as corporations,
partnerships, companies, firms, business organizations or enterprises, and
governmental or quasi-governmental bodies.
 
"Prohibited Area" means North America, South America and the European Union,
which Prohibited Area the parties have agreed to as a result of the fact that
those are the geographic areas in which the members of the Parent Group conduct
a preponderance of their business and in which the Executive provides
substantive services to the benefit of the Parent Group.
 
"Section 409A" shall mean Section 409A of the Code and regulations promulgated
thereunder (and any similar or successor federal or state statute or
regulations).
 
"Trade Secrets" are information of special value, not generally known to the
public that any member of the Parent Group has taken steps to maintain as secret
from Persons other than those selected by any member of the Parent Group.
 
 
20


--------------------------------------------------------------------------------